In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (O’Connell, J.), entered September 13, 1996, as, upon a jury verdict in his favor and against the defendants, is in the principal sum of only $215,105.78.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contention, the award of $25,000 for future pain and suffering did not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; see also, Marx v Pross, 197 AD2d 800).
Moreover, the jury was entitled to accept the opinion of the defendants’ experts and reject the testimony of the plaintiff’s experts (see, Ventriglio v Active Airport Serv., 234 AD2d 451; Benloss v Roal Drug Corp., 215 AD2d 423). Accordingly, the jury could have found that the plaintiff was capable of returning to construction work or to a comparable-paying job and, therefore, was not entitled to future lost earnings.
The plaintiff’s remaining contentions are unpreserved for appellate review (see, Torrado v Lutheran Med. Ctr., 198 AD2d 346) and, in any event, do not warrant reversal (see, Freeman v Kirkland, 184 AD2d 331). Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.